COURT OF APPEALS OF VIRGINIA


              Present: Judges Humphreys, Petty and Beales
UNPUBLISHED


              Argued by videoconference


              MAURICE ADDISON
                                                                            MEMORANDUM OPINION* BY
              v.     Record No. 0020-20-2                                    JUDGE WILLIAM G. PETTY
                                                                                 MARCH 16, 2021
              COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF THE CITY OF RICHMOND
                                             W. Reilly Marchant, Judge

                               Daniel W. Hall (Law Office of Daniel W. Hall, on brief), for
                               appellant.

                               A. Anne Lloyd, Assistant Attorney General (Mark R. Herring,
                               Attorney General, on brief), for appellee.


                     Maurice Addison argues on appeal that he was wrongly convicted after a bench trial because

              the evidence was insufficient to prove beyond a reasonable doubt that Addison was the person who

              shot and killed Antonio Chalkley. For the following reasons, we affirm the conviction.

                                                        BACKGROUND

                     Because the parties are fully conversant with the record in this case and this

              memorandum opinion carries no precedential value, we recite only those facts and incidents of

              the proceedings as are necessary to the parties’ understanding of the disposition of this appeal.

              On appeal, we review the evidence in the “light most favorable” to the Commonwealth.

              Holloway v. Commonwealth, 57 Va. App. 658, 663 (2011) (en banc). “Viewing the record

              through this evidentiary prism requires us to ‘discard the evidence of the accused in conflict with



                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
that of the Commonwealth, and regard as true all the credible evidence favorable to the

Commonwealth and all fair inferences to be drawn therefrom.’” Id. (quoting Cooper v.

Commonwealth, 54 Va. App. 558, 562 (2009)).

        The body of Antonio Chalkley was discovered by a City of Richmond code inspector in an

alley at 10:14 a.m. on December 20, 2018. Chalkley had been shot five times. The alley was

behind the apartment that Maurice Addison had rented and in which he had recently allowed

Chalkley to live. When a Richmond police detective arrived to investigate the death, he found

money and other items of value on and around Chalkley’s body, which the detective testified was

inconsistent with a robbery. He also learned that a security camera on a nearby home had recorded

video during that morning. The detective testified that the video showed a silver car pull into a

parking area near the alley, where it remained for over an hour. At one point, a person dressed in

black, who the detective identified as Chalkley, and a person with a white jacket, identified as

Addison, talked near the silver car while it was parked near the residence.1 At about 9:37 a.m., the

driver pulled the silver car into the alley behind the residence, and Chalkley walked to the same

location. At 9:40 a.m., the silver car pulled out of the alley and sped past a second video camera

that recorded a close-up of distinctive stickers.2 At 9:41 a.m., the police received a telephone call

from a person in the area reporting five gunshots. At 9:43 a.m., phone records showed a call was

made from Addison’s cell phone, which was located near the scene of the murder, to Addison’s




        1
          Addison objected to the detective’s identification of both Addison and Chalkley. The
trial court ruled that it would allow the detective to refer to the individuals by name, but it would
not accept the detective’s identification of Addison or Chalkley as conclusive. However, as
discussed below, other evidence supports the court’s ultimate conclusion that the detective’s
identification was correct.
        2
        The detective testified that the time stamp on the video was seven minutes fast. These
two times are taken from the video time stamp minus seven minutes.
                                                -2-
coworker. The coworker testified that Addison told her during the call that Chalkley had been

killed. Chalkley’s body was discovered in the alley from which the car was seen leaving.

       Two days after the murder, the detective interviewed the owner of the restaurant where

Chalkley and Addison worked. The owner told him that he had sold the silver Nissan Maxima to

Addison.3 On the same day, the detective interviewed Addison, who admitted that the silver Nissan

Maxima belonged to him. Addison told the detective that he had not been to the apartment since

December 18, two days before Chalkley’s murder.

       The following month, the detective found the silver Nissan Maxima parked in an alley

behind the residence of Addison’s stepfather. In a follow-up interview, Addison told the detective

that he was the only person who drove the car. The detective seized Addison’s phone from his

stepfather’s residence. A special agent testified that he determined through the use of T-Mobile

records of cellular tower usages that Addison’s phone was near Chalkley’s residence, the murder

scene, at the time the shots were heard. Moreover, those records showed no outgoing calls or

messages were made with Addison’s cell phone after the day of the murder.

       Addison was charged with voluntary manslaughter. He waived extradition from Delaware;

he told the officer who transported him to Virginia that he wanted to get this over with and “you

reach out your hand and you get in other people’s stuff, in other people’s bullshit, and this is what

happens.” During Addison’s bench trial, he made a motion to strike the evidence on the basis that

the evidence was insufficient to prove Addison was the person who killed Chalkley. The trial court

denied the motion, and Addison now appeals that decision.




       3
        The Nissan had several distinctive decals and markings that were consistent with the car
shown in the video leaving the alley.
                                             -3-
                                            ANALYSIS

       When a defendant is tried by bench trial, “a trial judge’s ‘major role is the determination

of fact.’” Holloway, 57 Va. App. at 664 (quoting Haskins v. Commonwealth, 44 Va. App. 1, 11

(2004)). “If the evidence is sufficient to support the conviction, the reviewing court is not

permitted to substitute its own judgment for that of the trier of fact, even if its opinion might

differ from the conclusions reached by the trier of fact.” Jordan v. Commonwealth, 286 Va. 153,

156-57 (2013).

       Furthermore, in reviewing the sufficiency of the evidence, we must recognize that

“[c]ircumstantial evidence is as competent and is entitled to as much weight as direct evidence,

provided it is sufficiently convincing to exclude every reasonable hypothesis except that of

guilt.” Coleman v. Commonwealth, 226 Va. 31, 53 (1983). “Whether an alternate hypothesis of

innocence is reasonable is a question of fact and, therefore, is binding on appeal unless plainly

wrong.” Holloway, 57 Va. App. at 665 (quoting Archer v. Commonwealth, 26 Va. App. 1,

12-13 (1997)). Moreover,

                 [i]n considering an appellant’s alternate hypothesis of innocence in
                 a circumstantial evidence case, we must determine “not whether
                 there is some evidence to support” the appellant’s hypothesis of
                 innocence, but, rather, “whether a reasonable [fact finder], upon
                 consideration of all the evidence, could have rejected [the
                 appellant’s] theories in his defense and found him guilty of [the
                 charged crime] beyond a reasonable doubt.”

Id. (alterations in original) (quoting Commonwealth v. Hudson, 265 Va. 505, 513 (2003)).

       Finally, “circumstantial evidence is not viewed in isolation.” Id. (quoting Hudson, 265

Va. at 514). “While no single piece of evidence may be sufficient, the ‘combined force of many

concurrent and related circumstances, each insufficient in itself, may lead a reasonable mind

irresistibly to a conclusion.’” Id. at 666 (quoting Derr v. Commonwealth, 242 Va. 413, 425

(1991)).

                                                 -4-
       Here, upon consideration of all the evidence, the fact finder could have reasonably

concluded Addison was, in fact, the killer. Id. Although, as the trial court acknowledged, the

video did not capture the murder itself and could not in itself identify the persons shown, the

combined force of all the circumstances was sufficient for the trial court to reach its conclusion.

By admitting that the silver Nissan Maxima belonged to him and that he was the only person

who drove it, Addison identified himself as the person seen in the video at the apartment on the

morning of December 20. T-Mobile records show that while Addison’s cell phone was in the

vicinity of the murder location, he called a coworker minutes after the murder to say Chalkley

was dead. From these pieces of evidence, the fact finder could conclude Addison lied when he

told an investigator he had not been at the apartment on December 19 or December 20. The fact

finder could infer that he lied for a nefarious reason, namely that he was guilty of killing

Chalkley. See Rams v. Commonwealth, 70 Va. App. 12, 27 (2019) (“Additionally, in drawing

inferences from the evidence, the fact finder may conclude regarding even a non-testifying

defendant that his false statements establish that he has lied to conceal his guilt.”). The

“combined force” of other “concurrent and related circumstances, each insufficient in itself,”

help “lead a reasonable mind irresistibly to [the] conclusion” that Addison killed Chalkley.

Holloway, 57 Va. App. at 666. Those circumstances include Addison ceasing to use his phone

after the day of the murder, Addison’s car being parked in an alley behind his stepfather’s

residence, and Addison’s statement to a detective that when “you reach out your hand and you

get in other people’s stuff, in other people’s bullshit, and this is what happens.” The combined

weight of the evidence was sufficient to find Addison guilty.




                                                -5-
                                         CONCLUSION

       Because the circumstantial evidence was sufficient to establish beyond a reasonable

doubt that Addison was the person who killed Chalkley, the trial court did not err in finding

Addison guilty.

                                                                                        Affirmed.




                                               -6-